938 A.2d 592 (2007)
285 Conn. 904
Joseph ABREU
v.
Karissa LEONE.
Supreme Court of Connecticut.
Decided December 14, 2007.
John E. Tucker, assistant attorney general, in support of the petition.
The petition by the department of children and families for certification for appeal from the Appellate Court (AC 28880) is granted, limited to the following issue:
"Did the Appellate Court properly dismiss this appeal for lack of a final judgment?"
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 18048.